Case: 20-10422      Document: 00516126611          Page: 1      Date Filed: 12/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 20-10422                      December 10, 2021
                                 Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk

   Marshall Dewayne Williams,

                                                             Petitioner—Appellant,

                                        versus

   United States of America,

                                                             Respondent—Appellee.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:20-CV-834


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Marshall Dewayne Williams, federal prisoner # 14130-077, appeals
   the dismissal of his 28 U.S.C. § 2241 petition for lack of jurisdiction. He
   argues that dismissal was error, urging that, because the district court
   accepted his petition for filing, jurisdiction was proper.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10422      Document: 00516126611           Page: 2     Date Filed: 12/10/2021




                                     No. 20-10422


          “To entertain a § 2241 habeas petition, the district court must, upon
   the filing of the petition, have jurisdiction over the prisoner or his custodian.”
   United States v. Brown, 753 F.2d 455, 456 (5th Cir. 1985); see also Reyes-
   Requena v. United States, 243 F.3d 893, 895 n.3 (5th Cir. 2001). Because
   Williams was incarcerated in the federal prison located in Coleman, Florida,
   at the time of filing, the district court correctly concluded that it lacked
   jurisdiction over his § 2241 petition. See Brown, 753 F.2d at 456; Reyes-
   Requena, 243 F.3d at 895 n.3.
          Accordingly, the judgment is affirmed. Williams’s motion for the
   appointment of counsel is denied. See Ulmer v. Chancellor, 691 F.2d 209, 212–
   13 (5th Cir. 1982). His motion to expedite the appeal is likewise denied.
   Further, because the instant petition is Williams’s third attempt to raise the
   same good-time-credit claim that he has previously raised, he is cautioned
   that future frivolous, repetitious, or otherwise abusive filings will invite the
   imposition of sanctions, which may include dismissal, monetary sanctions,
   and/or restrictions on his ability to file pleadings in this court and any court
   subject to this court’s jurisdiction.
          AFFIRMED;             MOTIONS             DENIED;          SANCTION
   WARNING ISSUED.




                                           2